 



 

Moody National REIT II, Inc. 8-K [mnrtii-8k_102418.htm]

 



Exhibit 10.3

 



PROMISSORY NOTE

 



Date:            October 24, 2018         Maker (whether one or more):  Moody
National Operating Partnership II, LP and       Moody National REIT II, Inc.    
    Makers’ Mailing Address:  6363 Woodway Drive, Suite 110, Houston, Texas
77057         Payee: Green Bank, N.A.       Place of Payment: 4000 Greenbriar,
Houston, Texas 77098         Principal Amount: SIXTEEN MILLION AND 00/100
DOLLARS ($16,000,000.00)        



Annual Interest Rate on Unpaid Principal from Date:

 

This Note shall bear interest, except on past due sums, at a rate per annum
which shall from day to day be equal to the lesser of (a) a fluctuating rate per
annum (the “Contract Rate”) which is two and 50/100 percent (2.50%) per annum
above the Index Rate (as hereinafter defined) in effect from time to time, each
such change in the Contract Rate to become effective, without notice to Maker,
on the effective date of each determination of the Index Rate with respect to
any Interest period (as defined below) as provided below, or (b) the Highest
Lawful Rate (as hereinafter defined); provided, however, if at any time the
Contract Rate shall exceed the Highest Lawful Rate, thereby causing the Contract
Rate to be limited to the Highest Lawful Rate, then notwithstanding any
subsequent change in either the Contract Rate or the Highest Lawful Rate that
would otherwise reduce the Contract Rate to less than the Highest Lawful Rate,
the Contract Rate shall remain equal to the Highest Lawful Rate until the total
amount of interest accrued equals the amount of interest which would have
accrued if the Contract Rate had at all times been in effect. As used herein,
the “Index Rate” shall mean the 1 month London Interbank Offered Rate (“LIBOR
Rate”) as administered by the “ICE Benchmark Administration Limited” (“IBA”) or
such other organization who takes over the administration of such rate, for the
first day of each Interest Period (as defined below) and as shown on the display
designated as “ICE LIBOR” on Bloomberg for the purpose of displaying such rate
rounded upward if necessary to the nearest whole 1/100 of 1%. Each change in the
rate to be charged on this Note will be made and become effective without notice
on the commencement date of each Interest Period based upon the Contract Rate
then in effect. As used herein, the term “Interest Period” shall mean initially,
the period commencing on the effective date of the Contract Rate and through the
last day of the month that the Contract Rate became effective. Thereafter, each
Interest Period shall commence on the 1st of each month and shall continue up
to, but shall not include, the 1st day of the immediately following month;
provided, however, if any Interest Period would otherwise end on a day which is
not followed by a Business Day (as defined below), such Interest Period shall be
extended to the next day which is followed by a Business Day. Interest on this
Note shall be computed on the basis of a year of 360 days, and for the actual
number of days elapsed, unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the per annum basis of 365 or 366
days, as the case may be. The rate in effect from time to time is herein
referred to as the “Stated Rate”; provided, however, in no event shall interest
on the Promissory Note (“Note”) ever be charged or paid at a rate greater than
the maximum non-usurious rate permitted by applicable federal or Texas law from
time to time in effect, whichever shall permit the higher lawful rate (the
“Highest Lawful Rate”). At all such times, if any, as Texas law shall establish
the Highest Lawful Rate, the Highest Lawful Rate shall be the “weekly rate
ceiling” (as defined in Texas Finance Code, Chapter 303, as amended) from time
to time in effect; provided that Payee may also rely on alternative maximum
rates of interest from time to time in effect under other applicable laws. If
adequate and reasonable means does not exist for ascertaining the LIBOR Rate as
set forth herein then, Payee shall select an alternative interest rate
methodology to determine the LIBOR Rate that gives due consideration to
conventions then being used by Payee to determine rates of interest in similar
types of credit facilities as those hereunder, and such new rate shall be
substituted for the LIBOR Rate for all purposes hereunder. 

 



 -1-

Moody National REIT II, Inc. 

 

 

Annual Interest Rate on Matured, Unpaid Amounts: The lesser of twelve percent
(12%) per annum and the Highest Lawful Rate.

 

Terms of Payment (principal and interest):

 

Monthly installments of interest, the first such installment being due and
payable the first Business Day after the 15th day of the month immediately
following the month this Note is executed and each subsequent installment shall
be due and payable on the same day of each succeeding calendar month thereafter
until six (6) months from the date hereof, when the then remaining unpaid
principal and accrued unpaid interest of this Note is due and payable.
Commencing with the first installment of interest hereunder and on the same day
of each succeeding calendar month thereafter, a principal payment equal to the
greater of (a) $1,500,000.00 or (b) fifty percent (50%) of Consolidated Net Cash
Flow (calculated the first Business Day after the 15th of each month with
respect to the calendar month then most recently ended). Each payment will be
credited first to the accrued unpaid interest and then to reduction of
principal. Interest will be calculated on the unpaid principal to the date of
each installment. Consolidated Net Cash Flow is defined in the Loan Agreement of
even date herewith.

 

Prepayment Penalty: This note may be prepaid in whole or in part at any time
without penalty. All prepayments in excess of accrued interest shall be applied
to the outstanding principal balance of this note in the inverse order of
maturity.

 

Security for Payment

 

(a)Security Agreement and Financing Statement from Maker to Payee that covers
such personal property as is described therein (“Property”).

 

(b)Collateral Assignment of Deposit Account from Moody National REIT II, Inc.

 

Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount and interest at the
Stated Rate. All unpaid amounts shall be due by the final scheduled payment
date.

 



 -2-

Moody National REIT II, Inc. 

 

 

Subject to Maker’s rights to notice of default and opportunity to cure as set
forth in the Loan Agreement of even date herewith, if (a) Maker defaults in the
payment of this note, or in the payment or performance of any obligation in
i) the Loan Agreement executed by Maker and Payee providing for the making of a
loan to Maker in the original principal amount of $16,000,000.00, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for such Loan Agreement (the “Loan
Agreement”), (ii) any instrument securing or collateral to it, or (iii) any
renewals and/or extensions of any of the foregoing (“Related Documents”), or
(b) any other Event of Default, as defined in the Loan Agreement, shall occur
and be continuing, then Payee may declare the unpaid principal balance and
accrued unpaid interest on this note immediately due. and shall be entitled to
invoke all of its rights under the terms of all said such Related Documents.
Subject to Maker’s rights to notice of default and opportunity to cure as set
forth in the Loan Agreement of even date herewith, Maker and each surety,
endorser, and guarantor waive all demands for payment, presentations for
payment, notices of intention to accelerate maturity, notices of acceleration of
maturity, protests, dishonor, notice of protest and notice of dishonor, to the
extent permitted by law.

 

If this note or any instrument securing or collateral to it is given to an
attorney for collection or enforcement, or if suit is brought for collection or
enforcement, or if it is collected or enforced through probate, bankruptcy, or
other judicial proceeding, the Maker shall pay Payee all costs of collection and
enforcement, including reasonable attorney’s fees and court costs, in addition
to other amounts due.

 

This Note shall be governed by and construed in accordance with Texas law and
applicable federal law. The parties hereto intend to conform strictly to the
applicable laws governing maximum interest rates permitted. In no event, whether
by reason of demand for payment, prepayment, acceleration of the maturity hereof
or otherwise, shall the interest contracted for, charged or received by Payee
hereunder or otherwise exceed the maximum amount permitted under applicable law.
If from any circumstance whatsoever interest would otherwise be payable to Payee
in excess of the maximum lawful amount, the interest payable to Payee shall be
reduced automatically to the maximum amount permitted by applicable law. If
Payee shall ever receive anything of value deemed interest under applicable law
which would, apart from this provision, be in excess of the maximum lawful
amount, an amount equal to the amount which would have been excessive interest
shall be applied to the reduction of scheduled principal payments owing
hereunder in inverse order of their maturities and not to the payment of
interest, or if such amount which would have been excessive interest exceeds the
unpaid balance of principal hereof, such excess shall be refunded to Maker. All
interest paid or agreed to be paid to Payee shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of such indebtedness so
that the amount of interest charged or paid on account of such indebtedness does
not exceed the maximum permitted by applicable law. The provisions of this
paragraph shall control all existing and future agreements between Maker and
Payee. In determining whether interest of any kind paid or payable hereunder
exceeds the highest rate, the undersigned and Payee shall, to the maximum extent
permitted under applicable law (a) characterize any non-principal payment as an
expense, fee or premium, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate and spread, in equal parts, the
total amount of interest throughout the entire contemplated term of the
indebtedness in order to render the interest rate uniform throughout such term.
Without limiting the generality of the foregoing, the amount of any late payment
fee or charge provided for herein or in the Security Documents (whether or not
the same are construed as interest under applicable laws) are limited to and
shall never exceed an amount which, when added to all items called or deemed to
be interest in connection with the transactions contemplated herein, does not
exceed the maximum amount of interest payable on the principal balances involved
under applicable law. On any acceleration or required or permitted prepayment,
any such excess shall be canceled automatically as of the acceleration or
prepayment or, if already paid, credited on the principal of the debt or, if the
principal of the debt has been paid, refunded. This provision overrides other
provisions in this and all other instruments concerning the debt.

 



 -3-

Moody National REIT II, Inc. 

 

 

In addition to and without limitation of any defenses to which Payee may be
entitled under applicable law, Maker and any obligor agree to provide Payee with
written notice and a reasonable opportunity of at least 60 days to correct any
excessive contract, charge or receipt, and any corrective action by Payee shall
relieve Payee of any liability regarding same. Any such notice to Payee must be
by certified mail, return receipt requested, and must provide Payee with
specific details regarding the nature and extent of any alleged excessive
contract, charge or receipt.

 

For purposes of any suit relating to the Note, Maker hereof submits itself to
the jurisdiction of any court sitting in the State of Texas and further agrees
that venue in any suit arising out of the Note or any venue shall be fixed in
Harris County, Texas. Final judgment in any suit shall be conclusive and may be
enforced in any jurisdiction within or without the United States of America, by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of such liability.

 

The Maker agrees that the sums evidenced by this Note are not for personal,
family or household purposes, and that it is to be used primarily for business
and commercial purposes.

 

It shall be a default hereunder if Payee discovers that any statement,
representation or warranty in the Note, any security agreement or in any other
document or instrument delivered to or relied upon by Payee in connection with
the indebtedness secured hereby is false, misleading or erroneous in any
material respect.

 

It shall be a default hereunder if Payee deems itself insecure as to the
repayment of the indebtedness secured hereby or the adequacy and sufficiency of
the property as security for the indebtedness secured hereby.

 

Maker, at any time and from time to time, shall furnish promptly, upon request,
a written statement or affidavit, in such form as may be required by Payee,
stating the unpaid balance of the Note and that there are no offsets or defenses
against full payment of the Note and performance of the terms hereof, or if
there are any such offsets and defenses, specifying them in reasonable detail.

 

Whenever any payment to be made under this note shall be stated to be due on a
Saturday, Sunday or legal holiday for commercial banks under the laws of the
State of Texas, then such payment shall be made on the next succeeding Business
Day.

 



 -4-

Moody National REIT II, Inc. 

 

 

If more than one person or entity executes this Note as Maker, all of said
parties shall be jointly and severally liable for the repayment of the
indebtedness evidenced hereby. Maker and all sureties, endorsers, guarantors and
any other party now or hereafter liable for the payment of this Note, in whole
or in part, hereby severally: (i) waive grace, demand, presentment for payment,
notice of nonpayment, protest, notice of intention to accelerate, notice of
acceleration, all other notice, and diligence in collecting this Note or
enforcing any of this Note; (ii) agree to any substitution, subordination,
exchange or release of any such security or the release of any party primarily
or secondarily liable hereon; (iii) agree that Holder shall not be required
first to institute suit or exhaust any remedies against Maker or others liable
or to become liable hereon or to enforce its rights against them or any security
for this Note; and (iv) consent to any extension or postponement of time of
payment of this Note and to any other indulgence of Holder with respect to any
duty of Maker without notice hereof to any of them.

 

The Maker understands and agrees that (i) Payee’s document retention policy may
involve the imaging of executed loan documents, which includes but is not
limited to any note, guaranty, deed of trust, security agreement, assignment,
financing statement and any other document which evidences any indebtedness owed
by Maker and/or Guarantors to Payee and/or secures such indebtedness and/or
relates to the indebtedness and/or the collateral securing such indebtedness and
the destruction of the paper original, including the original note and (ii) the
Maker waives, any rights and/or defenses that it may have to the use of such
imaged copies of loan documents in the enforcement of any of Payee’s rights in a
court of law or otherwise and/or as to any claim that such imaged copies of the
loan documents are not originals.

 

THE PARTIES TO THIS AGREEMENT HEREBY, UNCONDITIONALLY AND VOLUNTARILY, WITH AND
UPON THE ADVICE OF COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR ARISING OUT OF, OR IN
ANY WAY RELATING TO THIS AGREEMENT.

 

Business Day shall mean any day, other than a Saturday or a Sunday that Payee’s
central business office is open for business.

 

Payee reserves the right, in its sole discretion, without notice to the Maker,
to sell participations or assign its interest, or both, in all or any part of
this note.

 

LATE CHARGE. If a payment is ten (10) days or more late, Maker will be charged
five percent (5.00%) of the regularly scheduled payment.

 

Maker reserves the right to prepay this Note in any amount at any time prior to
maturity without penalty.

 

When the context requires, singular nouns and pronouns include the plural.

 



 -5-

Moody National REIT II, Inc. 

 

 

SIGNATURE(S) FOUND ON FOLLOWING PAGE(S)

 

 -6-

Moody National REIT II, Inc. 

 





          MAKER:           Moody National Operating Partnership II, LP,     By:
Moody National REIT II, Inc.,     a Maryland corporation, its general partner  
          By:          Brett C. Moody, President             Moody National REIT
II, Inc.,     a Maryland corporation             By:         Brett C. Moody,
President  

 



 -7-

Moody National REIT II, Inc. 

 